                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Terri Lynn Mellon,                         )
                                           )         ORDER DENYING DEFENDANT’S
              Plaintiff,                   )         MOTION FOR SUMMARY JUDGMENT
                                           )         AND GRANTING PLAINTIFF’S
                                           )         MOTION FOR SUMMARY JUDGMENT
      vs.                                  )         TO THE EXTENT THAT IT REQUESTS
                                           )         REMAND
Nancy A. Berryhill, Acting Social Security )
Administration Commissioner,               )         Case No. 1:18-cv-00071
                                           )
              Defendant.                   )
                                           )

       Plaintiff Terri Mellon seeks judicial review of the Social Security Commissioner’s

decision to discontinue her benefits under the Social Security Act, 42 U.S.C. §§ 401-434. This

court reviews the Commissioner’s final decision pursuant to 42 U.S.C. § 405(g).

I.     BACKGROUND

       A.      Procedural History

       In October 2013, the Social Security Administration (“SSA”) found that Mellon was

disabled due to breast cancer with an onset date of April 12, 2013. (Doc. No. 11-3 at 2). The

SSA later reviewed her file and found that her disability had ceased as of February 1, 2015. Id. at

14. Mellon’s requests for reconsideration were denied, and she requested a hearing in front of an

administrative law judge. This hearing was held on December 5, 2016. Mellon was

unrepresented. (Doc. No. 11-3 at 15-16, Doc. No. 11-2 at 22).

       On March 23, 2017, the ALJ issued a hearing decision confirming the denial of Mellon’s

request for continued benefits. Id. On February 6, 2018, the Appeals Council of the SSA denied

Mellon’s request for review. Id. at 2. This action followed.

                                                 1
           Mellon filed a Motion for Summary Judgment in the instant case on August 20, 2018.

(Doc. No. 13). The SSA filed a Motion for Summary Judgment on September 18, 2018. (Doc.

No. 15). Mellon filed her response on October 5, 2018. (Doc. No. 17).

           B.     Personal History

           Mellon was born in 1968. (Doc. No. 11-2 at 47). At the time of the hearing, she lived

alone. Id. She has a bachelor’s degree in graphic design and an associate’s degree in commercial

art. Id.

           Mellon worked as a graphic designer from 1989 until April 2013 for various companies.

(Doc. No. 11-2 at 50-53). Her most recent job was at a business called KK Bold; she was fired in

April 2013. Id. at 53.

           C.     Medical History

           Mellon’s October 2013 disability finding was based on a primary diagnosis of breast

cancer. (Doc. No. 11-3 at 2). Mellon’s breast cancer was diagnosed and treated via multiple

surgeries and rounds of chemotherapy in 2010 and 2011. (See generally, Doc. Nos. 10-16). She

has taken the medication anastrozole (brand name Arimidex) since approximately 2011 to reduce

the risk of cancer recurrence. (Doc. No. 11-24 at 12-13).

           Mellon’s breast cancer met the criteria for Listing 13.10A when she first applied in 2013,

automatically justifying a finding of disability. (See Doc. No. 11-3 at 3-13). Other severe

impairments noted by the SSA in 2013 included affective disorder, organic brain syndrome, and

anxiety disorder. These impairments did not meet any listing criteria. Id.

           The SSA later found Mellon’s disability had ceased as of February 1, 2015. Numerous

medical records between February 2015 and Mellon's 2016 disability hearing reflect treatment

                                                   2
for a variety of conditions such as lymphedema, depression, fatigue, and memory and attention

difficulties. See generally Doc. Nos. 11-20, 11-21, 11-22, 11-23.

         The administrative record further contains a consultation with a neuropsychologist whom

Mellon visited for cognitive testing pursuant to her oncologist’s recommendation. (Doc. No. 11-

21). Four state agency consultants also prepared evaluations of Mellon's physical and mental

condition. (Doc. Nos. 11-19, 11-21).

II.      GOVERNING LAW

         A.      Standard of review

              Upon review of the entire record, the court can affirm, modify, or reverse the decision

of the Commissioner, with or without remanding the case for rehearing. 42 U.S.C. § 405(g). To

affirm the Commissioner’s decision, the court must find that substantial evidence appearing in

the record as a whole supports the decision. See Id.; Cruse v. Bowen, 867 F.2d 1183, 1184 (8th

Cir. 1989). As the Eighth Circuit has repeatedly stated, the “substantial evidence on the record as

a whole” standard demands more rigorous review than the “substantial evidence” standard:

             “Substantial evidence” is merely such “relevant evidence that a reasonable mind
      might accept as adequate to support a conclusion.” “Substantial evidence on the record as
      a whole,” however, requires a more scrutinizing analysis. In the review of an
      administrative decision, “[t]he substantiality of evidence must take into account whatever
      in the record fairly detracts from its weight.” Thus, the court must also take into
      consideration the weight of the evidence in the record and apply a balancing test to
      evidence which is contradictory.

Minor v. Astrue, 574 F.3d 625, 627 (8th Cir. 2009) (citing Wilson v. Sullivan, 886 F.2d 172, 175

(9th Cir. 1989)). See also Burress v. Apfel, 141 F.3d 875, 878 (8th Cir. 1998).

         The court may disturb an ALJ’s decision only if the decision lies outside the available

“zone of choice.” Nicola v. Astrue, 480 F.3d 885, 886 (8th Cir. 2007) (citation omitted). An

                                                   3
ALJ’s decision is not outside the “zone of choice” simply because a court might have reached a

different result had it been the initial trier of fact. Id.

        B.      Law governing eligibility for continuing disability

        Mellon was found disabled in 2013, but her disability was found to have ended and her

benefits were terminated in 2015. She appeals the decision to terminate her benefits.

        A person’s disability benefits may be terminated if substantial evidence demonstrates

medical improvement to the person’s impairment or combination of impairments and the

individual is now able to engage in substantial gainful activity. See 42 U.S.C. § 423(f). The

continuing disability review process requires an eight-step sequential analysis found in 20 C.F.R.

§ 404.1594(f). The Commissioner must determine the following:

        (1) whether the claimant is currently engaging in substantial gainful activity,

        (2) if not, whether the disability continues because the claimant's impairments meet or
        equal the severity of a listed impairment,

        (3) whether there has been a medical improvement,

        (4) if there has been a medical improvement, whether it is related to the claimant's
        ability to work,

        (5) if there has been no medical improvement or if the medical improvement is not
        related to the claimant's ability to work, whether any exception to medical
        improvement applies,

        (6) if there is medical improvement and it is shown to be related to the claimant's
        ability to work, whether all of the claimant's current impairments in combination are
        severe,

        (7) if the current impairment or combination of impairments is severe, whether the
        claimant has the residual functional capacity to perform any of his past relevant work
        activity, and

        (8) if the claimant is unable to do work performed in the past, whether the claimant
        can perform other work.

                                                      4
Delph v. Astrue, 538 F.3d 940, 945–46 (8th Cir. 2008). This eight-step analysis includes the five

steps followed in an initial disability determination. Delph, 538 F.3d at 946.


III.    ANALYSIS AND DISCUSSION

        A.      ALJ’s Decision

        The ALJ issued her written opinion on March 23, 2017. (Doc. No. 11-2).

        The ALJ found that, through the date of the decision, Mellon had not engaged in

substantial gainful activity. She next determined that the evidence established the following

medically determinable impairments since February 1, 2015: history of breast cancer,

cognitive/memory impairment, depressive disorder, fatigue, dysphagia, and lymphedema. Id. at

24.

        The ALJ then found none of the impairments, individually or in combination, equaled the

severity of an impairment listed in 20 CFR Part 404, Subpart P, Appendix 1. She noted that

Listing 13.10, breast cancer, was satisfied at the outset of Mellon’s disability, but the records do

not reflect cancer recurrence. The ALJ also found the listings for mental disorders were not

satisfied. Id. at 24-26.

        The ALJ then concluded that medical improvement occurred by February 1, because

Mellon's cancer had not recurred. She determined that this improvement was related to Mellon's

ability to work. Id. at 26.

        Lastly, the ALJ found that Mellon's impairments present since February 1, 2015 did not

cause more than a minimal impact on her ability to perform basic work activities, and as such,

Mellon no longer had a severe impairment or combination of impairments. In making this



                                                 5
finding, the ALJ underwent a two-step process which resulted in two specific conclusions. First,

she determined that Mellon's medically determinable impairments could be expected to produce

her alleged symptoms. But then, she found Mellon's statements regarding her symptoms and

their intensity, persistence, and limiting effects were “not entirely consistent with the objective

medical and other evidence.” Id. at 26-27.

       Because the ALJ concluded none of Mellon's impairments were severe, she found Mellon

not disabled at step six and ended the analysis. She did not complete the last two steps, which

would have included determining Mellon's residual functional capacity and deciding whether she

has the RFC to perform any of her past work or other work.

       B.      Mellon's Arguments

       In her brief, Mellon argues the ALJ’s decision to classify her impairments as non-severe

was erroneous. Specifically, Mellon claims that 1) her memory and concentration limitations are

a severe impairment; 2) her lymphedema is a severe impairment; and 3) her conditions when

considered together constitute a severe impairment.

       The Eighth Circuit has dictated that if an impairment would have no more than a minimal

effect on the claimant's ability to work, then it does not satisfy the requirement of step two. Kirby

v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). Here, the severity analysis occurs at step seven, but

the severity standard is the same as that in an initial disability case. See, e.g., Delph, 538 F.3d at

946 (“This eight-step analysis includes the five steps followed in an initial disability

determination”).

       Severity is not an “onerous requirement,” but nor is it a “toothless standard.” Kirby, 500

F.3d at 708. The sequential evaluation process may be terminated at step two only when the

                                                  6
claimant's impairment or combination of impairments would have no more than a minimal

impact on her ability to work. Caviness v. Massanari, 250 F.3d 603, 605 (8th Cir. 2001). In other

words:

   Great care should be exercised in applying the not severe impairment concept. If an
   adjudicator is unable to determine clearly the effect of an impairment or combination of
   impairments on the individual's ability to do basic work activities, the sequential
   evaluation process should not end with the not severe evaluation step. Rather, it should be
   continued.

Gilbert v. Apfel, 175 F.3d 602, 604 (8th Cir. 1999) (quoting Social Security Ruling 85-28).

         The court will examine each impairment in turn to determine whether the ALJ’s

determination of non-severity was supported by substantial evidence.

         1.    Mellon’s Memory and Concentration Limitations

         The ALJ found that Ms. Mellon had a medically determinable impairment of

cognitive/memory impairment, but the impairment was non-severe. The Court will summarize

the record regarding Ms. Mellon's alleged cognitive and memory problems before turning to the

legal arguments.

         Mellon alleged cognitive and memory problems in her initial application for Social

Security benefits. In July of 2013, pursuant to her initial Social Security application, Mellon was

sent to Dr. Edward Kehrwald for a consultative exam regarding cognitive problems. (Doc. No.

11-17 at 21). In his report, he wrote Mellon “had many features associated with classical

chemotherapy-related cognitive dysfunction, perhaps compounded by menopausal status and

hormone therapy.” Id. at 26. Most of her mental status function was fairly even and in the

average range, except for concentration and short-term recall; her memory testing results

suggested some relative weaknesses. Id.


                                                7
       In May of 2013, Mellon consulted Dr. Brooks for a neuropsychological evaluation at the

recommendation of her oncologist. (Doc. No. 11-17 at 5). Dr. Brooks found that she had normal

psychological functioning overall, although a few tests showed “low average” results. Id. at 12.

       In a Function Report dated January 12, 2015, just before her disability was terminated,

Mellon wrote her cognitive problems and memory issues made her confused and forgetful,

making it hard to communicate. (Doc. No. 11-7 at 70). She described this as post-chemo

cognitive impairment or “chemo brain.” Id. She stated that she has a hard time concentrating,

remembering, and following instructions. Id. at 77.

       At hearing in December 2016, Mellon testified she lost her job in 2013 due to her

inability to concentrate and complete tasks despite “trying her hardest.” Id. at 53. She explained,

“I would do the job fine. It was the task of doing – getting it to the right printer or the right

person of proof and I would get – I would be looking at my computer screen and just – I’d get

lost and I couldn’t remember where I was.” Id. at 54. Her problems included losing track of

specific processes, sending the wrong information to vendors, and repeating information. Id. at

54-55. However, she testified she could do the creative part of the job well. Id.

       The CEO of KK Bold filled out a Work Activity Questionnaire in May 2013. (Doc. No.

11-6 at 12). He stated that Mellon was unable to complete her job duties without special

assistance, and she needed extra help and lower quality standards. (Doc. No. 11-6 at 12). The

questionnaire rated her productivity at 70% of other employees and noted she was frequently

absent from work, and her work was unsatisfactory. Id. at 13-14.

       Mellon testified that her cognitive condition had not improved since her firing in 2013.

Id. at 56. She cited daily problems with short-term memory and concentration such as forgetting

                                                 8
what people said, problems reading books, and stopping to rewind movies every time she

watches one because of an inability to follow along. Id. at 57-59. She attributed her

psychological problems to one of the medications she continues to take after completing cancer

treatment. Id. at 66.

        Mellon’s father filled out a Third Party Function Report on January 12, 2015. He writes

that Mellon “has a hard time keeping her focus and attention to casual things – loses her

concentration in conversation on what she was asking.” (Doc. No. 11-7 at 60).

        On February 3, 2015, pursuant to the instant case, Mellon presented to Dr. Christine

Kuchler for a psychological evaluation. (Doc. No. 11-19 at 31). Dr. Kuchler performed a record

review, clinical interview, and several tests. Id. After performing testing, Dr. Kuchler concludes

that Mellon's memory functioning falls within the upper average range. Id. at 35. She briefly

addresses the discrepancy between Mellon’s self-reported memory problems and her test results,

postulating that perhaps Mellon’s memory abilities are not as high as they were in the past and

thus seem deficient to her even though they are objectively normal. Dr. Kuchler also theorizes

“what may seem to be memory problems to her may instead be issues of inconsistent attention

and/or concentration associated with mild depression; so that when her attention is sustained, as

in the current testing situation, there are no apparent issues with her memory.” Id. Dr. Kuchler

ultimately diagnoses Mellon with mild depressive disorder. Id.

        On February 25, 2015, Dr. Harold Hase signed a Psychiatric Review Technique declaring

Mellon’s psychiatric impairment – unspecified mild depressive disorder – was not a severe

impairment. (Doc. No. 11-19 at 36, 39). He found she had mild difficulties in maintaining

concentration, persistence, or pace, but noted no other functional limitations. Id. at 11. He cites

                                                9
Dr. Kuchler’s report, noting her cognitive testing scores were average but her mild depression

may be associated with inconsistent attention and concentration.

        On April 10, 2015, Dr. Roger Larson completed a psychiatric review and concluded

Mellon’s psychiatric impairments were not severe. (Doc. No. 11-21 at 1). He noted her

neuropsychological testing results were average, and that she prepares her own meals, cares for

herself, does light housework, shops, drives, and socializes. Id. at 23. He notes a diagnosis of

unspecified depressive disorder.

        On May 4, 2015, Mellon completed a six-hour neuropsychological evaluation by Dr.

David Brooks. (Doc. No. 11-21 at 28). Dr. Brooks administered tests of verbal fluency, memory,

and problem-solving to determine Mellon’s intellectual abilities. A few of Mellon’s test results

fell into the low average range, such as her performance on the Attention/Concentration Index

Wide Range Assessment of Memory and Learning 2. Analyzing this result, Dr. Brooks noted

“generally, Terri will perform rote memory tasks at a less efficient level to that of her age group.

Performances at the level suggest the importance of considering such work style factors as

distractibility, impulsivity, and other issues with executive abilities.” Id. at 31.

        However, on the vast majority of the numerous tests administered by Dr. Brooks, Mellon

performed within the average or high average range. See generally, Doc. No. 11-21 at 36-39.

Overall, he assessed Ms. Mellon’s neuropsychological performance as normal, with normal

memory and attention functioning. Id. at 39.

        On May 5, 2015, Mellon complained of memory impairment and cognitive deficits to her

oncology clinical team. An MRI was ordered pursuant to these complaints and reports of

headaches, but the results were normal. (Doc. No. 11-21 at 46.)

                                                  10
        On July 2, 2015, Mellon visited her primary care doctor, Dr. Jondahl, for a re-check of

depression. She also cited her short-term memory and concentration issues. (Doc. No. 11-22 at

16). He stated her depressive disorder was “fairly well controlled on current medication” and

wrote “I spent quite a bit of time encouraging her to try to go out and do something, but she was

very refractory to this.” Id. at 18.

        On September 14, 2016, Mellon returned to Dr. Johndahl with a chief complaint of

fatigue. Id. at 11-22. She also stated that she had memory issues and trouble swallowing. Id. Her

physical exam results were normal. Dr. Johndahl assessed fatigue, memory difficulties secondary

to chemotherapy, and trouble swallowing. He stated, “I doubt that her memory will ever

improve.” Id. at 9.

        In her opinion, the ALJ determined Mellon did not have a severe mental impairment or

combination of mental impairments. Id. at 28. She first cites to her earlier findings regarding the

four Paragraph B criteria. Regarding the first functional area of “understanding, remembering, or

applying information,” the ALJ found Mellon had no limitation. Id. at 25. She cites the

evaluations of Dr. Brooks and Dr. Kuchler in support. The ALJ wrote wrote, “while the claimant

reports subjective difficulties in this area, objectively, her memory was assessed as intact.” Id.

        Regarding the second functional area of interacting with others, the ALJ found Mellon

has “mild” limitation, balancing evidence such as her social relationships with her prescription

for Xanax. Id. Considering the third functional area of concentrating, persisting, or maintaining

pace, the ALJ referenced Dr. Brooks’s finding of a slight impairment in the ability to concentrate

for several minutes, but tests of attention indicated performance in the average and high average

range. “However, Dr. Kuchler suggested that the claimant’s perceived memory problems could

                                                 11
be the product of inconsistent attention or concentration (Exhibit 14F). This warrants a

conclusion that the claimant is mildly limited in this area.” Id. at 25. Regarding the fourth

functional area of adapting or managing oneself, the ALJ found Mellon has mild limitations

because of her hesitation to set goals due to her medical history. Id.

        The ALJ also considered evidence of Mellon’s daily activities, such as adhering to a

schedule, carrying out multi-step tasks like using a computer, paying bills, and driving, and

taking her father’s employees’ lunch orders and bringing them food. She writes, “These daily

activities reflect a greater degree of physical and cognitive ability than alleged.” Id. at 30.

Regarding Mellon's father’s third-party function report, the ALJ states, “Mr. Mellon's

observations regarding the claimant’s daily activities are accepted, but his observations regarding

cognitive difficulties are not consistent with the record.” Id. at 31. She also cites the state agency

psychiatric review techniques of Dr. Larson and Dr. Hase who opined the claimant had no severe

mental impairments. Id.

        Mellon disputes these determinations, noting Dr. Brooks’s observation that Mellon’s

scores fell into the “low average” and “mildly impaired” ranges, respectively, on two different

tests. The Commissioner responds by citing the variety of test results showing Mellon's cognitive

function was average, as well as the opinions of state agency reviewing physicians concluding

that Mellon was not severely impaired. The Commissioner also cites Mellon's ability to perform

daily activities.

        The court first notes that Mellon's complaints over the years regarding her memory and

attention difficulties have stayed remarkably consistent. The older evidence strongly implies at

least some cognitive impairment during this time period. For instance, in 2013, the state

                                                 12
examining psychologist concluded she exhibited many symptoms associated with “classical

chemotherapy-related cognitive dysfunction”; that same year, she was fired from her job and her

employer detailed at length her inability to work at the level of other employees. See Doc. No.

11-21, 11-6.

       However, these events occurred before the period at issue. As the ALJ points out, the

overwhelming majority of her cognitive tests since February 1, 2015, have showed average or

high average functioning. Dr. Brooks in particular performed extensive testing in May 2015, and

a glance at his extremely detailed 12-page report supports the ALJ’s conclusions. He ultimately

provided results for approximately 60 tests and sub-tests, and only five of these fell below the

“average” range. Of these, three results were “low average,” and two were “mildly impaired.”

       Mellon argues that the ALJ “ignored contradictory evidence,” but this overstates the case.

The ALJ explicitly acknowledged Mellon’s slight impairments in her opinion. (See Doc. No. 11-

22 at 25, “During her neuropsychological consultation, the claimant demonstrated slight

impairment in the ability to concentrate for several minutes.”) The ALJ did not ignore evidence,

but simply chose to follow the overwhelming majority of the cognitive results which showed

normal functioning. Mellon’s complaints of cognitive impairment appear sincere. But in light of

this objective medical evidence, the ALJ’s conclusion falls within the applicable “zone of

choice.” Her determination that Mellon’s cognitive impairments are not severe is supported by

substantial evidence on the record as a whole.

               2.      Mellon's Lymphedema

       Mellon's lymphedema is another impairment which the ALJ found to be non-severe. This

court will first summarize the record with regards to this particular condition.

                                                 13
       Mellon alleges significant limitations stemming from this condition in her right hand and

arm. In her Function Report dated January 1, 2015, before her benefits were terminated, Mellon

stated her lymphedema causes swelling and pain in her right arm. (Doc. No. 11-7 at 75). She

wrote her right arm was “terribly affected” and her ability to lift and reach was impacted. (Doc.

No. 11-7 at 75).

       Mellon testified at hearing that lymphedema was one of the physical conditions limiting

her work. (Doc. No. 11-2 at 59). She explained how her lymphedema affected her computer use:

“I am right handed so I’m used to using a mouse for everything I did. That’s very – I don’t know

what the word is. It’s not a comfortable feeling and I’ve tried to do left hand – excuse me – and

that’s nearly impossible.” Id. at 61-62.

       Mellon testified her right arm was weaker than her left arm. Id. at 61. When the ALJ

asked how often she could lift a gallon of milk with her right arm, Mellon answered “none.” Id.

She stated that if she does too much activity, the lymphedema “gets bad” and causes fluid to be

retained in her fingers and hands and makes it hard to do things. Id. at 62. Mellon testified she

had daily lymphedema flares. Id.

       Mellon also stated that she has problems with her right arm when cleaning her condo

because she becomes “worn out really easily” when doing activities such as pushing a vacuum,

wiping surfaces, or putting dishes away. Id. at 69. She estimated she could clean “maybe 15, 20

minutes” before having to stop. Mellon stated she could not do any outdoor work like mowing or

snow removal, which caused her to move into a condo rather than a house, where she lived

previously. Id.

       Mellon treats the lymphedema with a “Flexi-Touch” pneumatic pump system, consisting

                                               14
of four parts that wrap around her hips, trunk, chest, and arm. Id. at 59. Mellon explained the

pump runs for 62 minutes each day and she must lie down to use it. Id. at 58-59. When the ALJ

asked whether she wore anything to treat the lymphedema, Mellon responded she has a

compression sleeve that she uses when she flies, but daily use of the pump keeps the condition

“at a point” and “does a really good job.” Id. at 62.

       According to the medical records, Mellon has sought treatment several times since

February 1, 2015, for lymphedema. On February 4, 2015, Mellon consulted an occupational

therapist. (Doc. No. 11-20 at 41-45). The “history of present illness” section states “Duration:

last 3-4 weeks started bothering again,” and under notes, reads “2011 HPC 4 weeks of full

therapy. Had compression sleeve and gauntlet glove. Stopped wearing during the summer as was

too hot and uncomfortable.” Id. at 43. The therapist noted moderate edema in Mellon’s trunk,

axillary, and throughout her right upper extremity. She also described the edema as mild. Id. at

43-44. She recommended complete decongestive therapy, including manual lymphatic drainage

and compression layered bandaging.

       On February 23, 2015, Mellon returned to for follow-up care. The therapist noted

continued edema in her trunk, axillary, and right upper extremity. Id. at 41. She treated Mellon

with a pneumatic pump, compression bandages, and manual therapy. Id. at 40-41.

       Mellon returned for an hour of similar treatment approximately ten more times over the

next few weeks, through March 11. Id. at 11-40. At that point, the therapist observed Mellon’s

edema had decreased by 3% since the most recent visit, although it was still measured as

moderate, and that Mellon was working with a vendor to be measured for a compression sleeve

and home edema pump. She also noted Mellon was compliant with a home treatment program

                                                 15
for the edema. Id. at 14.

       On March 16, Mellon returned to the clinic to receive paperwork for her edema sleeve in

preparation for a flight. Dr. Johndahl, her primary care physician, noted “she has been treating

lymphedema of her right arm since her mastectomy, on and off. It’s been more of a problem in

the last month…” He noted that there was no edema present in her right arm that day. Id. 9-10.

       On a medical consultation dated April 8, 2015, Dr. Thomas Christianson performed a

Physical Residual Functional Capacity Assessment related to the primary diagnosis of Mellon’s

lymphedema. He concluded Mellon’s impairments established no exertional, postural,

manipulative, visual, communicative, or environmental limitations. (Doc. No. 11-21, 3-10). He

cites approximately seven medical records from the period of 2012 to 2015, summarizing them

briefly. His report does not include a great deal of analysis, but he concludes Mellon’s

allegations of symptoms “appear to be overstated,” as her memory testing showed normal

cognitive capacity, she participates in a bowling team, drives, and prepares her own meals. Id. at

8.

       On July 2, 2015, Mellon visited Dr. Johndahl, her primary care physician. (Doc. No. 11-

22 at 16). He noted she was using the Flexi-Touch pump system for her right arm lymphedema,

and it was going well.

       On March 17, 2016, Mellon visited Dr. Johndahl with a chief complaint of right-hand

soreness and swelling for the past three days. (Doc. No. 11-22 at 13). The doctor noted she had

not done home lymphedema treatments in several days because of the pain, and the pain had

woken her from sleep. Id. He wrote she had mild swelling in the right thumb, full range of

motion, and good strength. Id. After ordering and reviewing an X-ray which was negative for

                                               16
fractures, Dr. Johndahl concluded Mellon “likely has a bit of nerve compression due to her right

arm lymphedema.” Id. at 15. He recommended treating with NSAIDs, compression and

elevation.

       In May of 2015, after the initial decision to terminate Mellon's disability but before her

hearing with the ALJ, Mellon had a disability hearing with a disability hearing officer. (Doc. No.

11-4 at 15). This officer found that Mellon's lymphedema was a severe impairment. Id. at 40.

The hearing officer ultimately concluded that Mellon was not disabled because despite her

limitations, there was available work in the economy which she could perform. Id. at 42.

       The ALJ found Mellon's lymphedema was a medically determinable impairment, but

determined it was not severe. Her main analysis was:

   The claimant has treated for lymphedema since completing cancer treatment. The
   claimant’s lymphedema has been documented via occupational therapy consultations and
   measurements (Exhibit 17F, pp. 22-43). However, upon clinical examination, edema is
   not routinely noted (Exhibit 27F). Moreover, the claimant’s sensory and motor
   functioning across both hands was “high average” as assessed in the neuropsychological
   examination (Exhibit 20F, p. 14).

(Doc. No. 11-2 at 28).

       Mellon argues her edema is indeed severe. She alleges that the ALJ failed to properly

consider her testimony regarding the limiting effects of her edema, e.g., her difficulties with

repetitive motion, lifting and carrying. She points out that lifting and carrying is a very different

ability than the fingering tested by Dr. Brooks. She claims these symptoms significantly impact

her ability to work. Mellon further avers the ALJ failed to properly consider her need to lie down

and use the edema pump for an hour each day and argues this would be intolerable in any

competitive employment.



                                                 17
       In response, the Commissioner points to various examination notes in the medical record

that made no findings of lymphedema, and reflected normal range of motion, strength, and

movement. The Commissioner also cites Mellon's hearing testimony that the Flexi-Touch

pumping system is effective, and cites case law for the proposition that impairments which are

controlled by treatment are not disabling.

       It is true that many of Mellon's providers did not note lymphedema or right arm

dysfunction upon physical examinations occurring during the relevant time period. The ALJ

specifically cites exhibit 27F, which in the current file is found at Doc. No. 11-23, pages 2-90. In

these records, from an emergency room visit as well as four oncology visits between September

2015 and April 2016 note “no edema” during physical examination and lack any reference to any

arm pain or swelling. (See Doc. 11-23 p. 5, 27, 33, 39, 44). Several more gastroenterology visit

notes during the same time frame note “no pedal edema,” or foot edema. See, e.g., Id. at 53.

       On the other hand, as noted at least four times by Mellon's primary care physician and

therapist, Mellon had been treating her lymphedema at home starting in February 2015. See Doc.

No. 11-20 at 14, 9-10, 13, 16. And at hearing, Mellon testified she uses the Flexi-Touch pumping

system for an hour a day and avoids using the arm to reduce her lymphedema. (Doc. No. 11-2 at

59-61). Her testimony provides a logically sound explanation for the lack of references to edema

in certain medical records that still allow for its severity: namely, Mellon treats her lymphedema

at home and limits her activity to avoid exacerbating it. The lack of medical records alone does

not constitute substantial evidence that Mellon's lymphedema is non-severe when viewed within

the context of the record as a whole.

       The lack of medical records was not the only reason the ALJ found Mellon's

                                                18
lymphedema non-severe. Her opinion also stated, “Moreover, the claimant’s sensory and motor

functioning across both hands was ‘high average’ as assessed in the neuropsychological

examination.” However, upon closer inspection, this examination does not seem to be

particularly persuasive.

       As discussed at length above, Mellon completed a six-hour neuropsychological

evaluation with Dr. David Brooks. (Doc. No. 11-21, p. 28). As Dr. Brooks explains, Mellon was

referred by her oncologist because of challenges with memory. Id. His ultimate conclusions were

that her memory and attention functioning were normal. Id. at 39. To reach this result, Dr.

Brooks administered many tests, including tests of verbal fluency, memory, problem-solving,

etc. He ultimately provides scores for upwards of 60 different evaluations and sub-evaluations.

Id. at 36-39. Only four of these, however, address Mellon's sensory and motor functions: a

“finger tapping” test and a “grooved pegboard” test, both given once for each hand. Id. at 38.

       It is apparent from the face of his evaluation that Dr. Brooks did not intend it to be an

exhaustive analysis of the function of Mellon's upper right extremity. He had been primarily

concerned with her memory and attention. While the undersigned has no reason to doubt his

expertise in his field, Dr. Brooks is not an M.D., but rather holds a Ph.D. in clinical

neuropsychology. The ALJ’s citation to these narrow test results is not substantial evidence on

the record as a whole when viewed in light of Mellon's much broader complaints of right-hand

pain and dysfunction.

       The ALJ also cites Mellon's extensive daily activities, such as independent living in a

condominium, preparation of simple meals and independence in housekeeping, etc. (Doc. No.

11-2 at 30). She “is physically able to lift and carry groceries, cleaning products, and the like.

                                                19
She is able to use her hands to use the computer, drive a car, or use cooking implements and

hand tools.” Id. However, Mellon specifically testified she is limited in most of these areas

because of her lymphedema: she struggles to clean her condo because of her right arm, has

difficulty using a computer mouse with her right hand, limits her cooking, lives in a condo

instead of a house to minimize upkeep, and tends to use her left hand when lifting groceries.

(Doc. No. 11-2 at 59-62, 69).

       The ALJ also points to Mellon's testimony regarding the use of her Flexi-Touch pump

system and its effectiveness as evidence her lymphedema is non-severe. The Commissioner cites

Brown v. Astrue for the rule that impairments that can be controlled by treatment or medication

are not disabling. 611 F.3d 941, 955 (8th Cir. 2010). But in Brown, the claimant’s impairments

are controlled by medication, not a pumping system requiring an hour to use every day while

lying down. 611 F.3d at 955. Furthermore, in Brown, the ALJ did find the claimant had severe

impairments but went on to find these impairments did not reduce her residual functional

capacity to the extent she could not work. Id. at 951. These findings are inapposite to the present

case, where the ALJ did not find Mellon's impairments severe and never reached the question of

functional capacity to work. The court finds persuasive Mellon's arguments that the use of this

pumping system could interfere with her ability to work, but the ALJ did not discuss or even

mention this possibility.

       Lastly, the ALJ mentions the opinions of state agency consultants Ralph Kilzer, M.D.,

and Thomas Christianson, M.D., stating that these opinions are given great weight. Dr.

Christianson’s evaluation specifically addresses Mellon's lymphedema. See Doc. No. 11-21, 3-

10.

                                                20
       It appears that Dr. Christianson did not examine Mellon personally. As such, he is a non-

examining source. Various Eighth Circuit cases discuss the weight to be given non-examining

sources.

       Opinions of nonexamining medical sources are generally given less weight than those
   of examining sources.” Wildman v. Astrue, 596 F.3d 959, 967 (8th Cir.2010) (ellipsis
   omitted). “That is especially true when, like here, the nonexamining expert's opinion is
   given in checklist format.” McCoy v. Astrue, 648 F.3d 605, 615 (8th Cir.2011) (noting
   that “checklist format, generality, and incompleteness of the assessments limit the
   assessments' evidentiary value” (brackets omitted)).

Papesh v. Colvin, 786 F.3d 1126, 1133 (8th Cir. 2015). Furthermore, the opinion of a non-

examining consulting physician is given less weight if that physician did not have access to

relevant medical records, including those generated after the evaluation occurred. McCoy v.

Astrue, 648 F.3d 605, 616 (8th Cir. 2011).

       There are several aspects of Dr. Christianson’s assessment which call into doubt the

ALJ’s decision to give it great weight. It is given in checklist format, and his analysis is cursory,

consisting of brief summaries of medical records and spanning about half a page overall. For

instance, he summarizes Mellon's February 23, 2015 visit to an occupational therapist for

lymphedema treatment by saying “Claimant have lymphedema issues in her R arm. Sensation

intact, shws has normal ROM of her right arm and L arem [sic].” But he does not mention the

hour of therapy she received that day, the measurements taken of her arm, or any details of the

course of her disease, such as the other 10 visits she made to the therapist that month.

Furthermore, his assessment took place in April 2015, over a year and a half before the hearing.

Thus he had no opportunity to evaluate Mellon's 2016 report of lymphedema-related pain. For all

of these reasons, the court disagrees with the ALJ’s decision to give his analysis great weight.



                                                 21
       Overall, the court finds multiple weaknesses in the ALJ’s rationale for finding Mellon’s

lymphedema non-severe. Keeping in mind the Eighth Circuit’s caution that “great care” must

accompany a decision to find an impairment non-severe, this court cannot conclude that

substantial evidence on the record as a whole shows Mellon's lymphedema had no more than a

minimal impact on her ability to work. It is entirely possible that Mellon is not disabled; this

court makes no findings regarding the ultimate issue. But the ALJ did not even reach the issue of

Mellon's residual functional capacity and resulting employability, and her decision to terminate

the analysis is not supported by substantial evidence.

       In the face of a finding of an improper denial of benefits, but the absence of

overwhelming evidence to support a disability finding by the Court, out of proper deference to

the ALJ the proper course is to remand for further administrative findings. Buckner v. Apfel, 213

F.3d 1006, 1011 (8th Cir. 2000). Two types of remand are possible under Section 405(g), which

governs judicial review of the Commissioner’s decisions: sentence four remand and sentence six

remand. Buckner, 213 F.3d at 1010. Sentence four remands are proper when a district court

makes a substantive ruling regarding the correctness of a decision of the Commissioner and

remands the case accordingly. Id. A sentence four remand is appropriate in Mellon’s case.

       As such, this Court remands Mellon’s case so the Social Security Administration may

make further findings on Mellon’s lymphedema and its severity. If Mellon’s lymphedema is

found to be severe, then the ALJ must continue the analysis and determine Mellon’s residual

functional capacity by considering all her impairments, severe and non-severe alike. See 20

C.F.R. § 404.1545(a)(2).




                                                22
       3.      Mellon's Impairments as a Whole

       In her last point, Mellon cites her conditions of hip pain, chest pain, mental impairments,

depression, fatigue, dysphagia, and lymphedema, and argues that these conditions in

combination with one another constitute a severe impairment.

       The ALJ found Mellon had the medically determinable impairments of: history of breast

cancer, cognitive/memory impairment, depressive disorder, fatigue, dysphagia, and lymphedema,

but none of these were severe. She stated that since February 1, 2015, Mellon no longer had “a

severe impairment or combination of impairments.” (Doc. No. 11-2 at 26).

       Mellon criticizes the ALJ’s failure to discuss her hip pain and chest pain, arguing the ALJ

was required to look at the claimant as a “whole person” and failed to do so. Mellon concludes

that these impairments, in combination with each other and with her mental impairments,

depression, fatigue, dysphagia, and lymphedema, constitute severe impairments which limit her

ability to perform work. The Commissioner responds simply that the medical record and

Mellon's daily activities support the ALJ’s conclusion.

       Mellon previously argued both her memory problems and lymphedema are severe when

considered individually. This argument differs: Mellon does not allege, for example, that her

fatigue or hip pain are themselves severe. Rather, she alleges her impairments “as a whole” reach

the level of severity, i.e., cause more than a minimal effect on her ability to work.

       The law regarding combined impairments is explained in the Code of Federal

Regulations:

      (c) Combined effect. In determining whether your physical or mental impairment or
   impairments are of a sufficient medical severity that such impairment or impairments
   could be the basis of eligibility under the law, we will consider the combined effect of all

                                                 23
    of your impairments without regard to whether any such impairment, if considered
    separately, would be of sufficient severity. If we do find a medically severe combination
    of impairments, we will consider the combined impact of the impairments throughout the
    disability determination process. If we do not find that you have a medically severe
    combination of impairments, we will determine that you are not disabled (see §
    404.1520).

    20 C.F.R § 404.1523(c)

        As stated above, the non-severity of Mellon's lymphedema is not based upon substantial

evidence. It logically follows that the non-severity of her lymphedema plus her other

impairments is not based upon substantial evidence. Upon remand, the ALJ should revisit not

only the lymphedema as directed above, but consider whether Mellon’s other impairments in

combination with the lymphedema caused more than a minimal impact on her ability to work.

        Furthermore, if the ALJ re-examines the evidence and finds even a single severe

impairment or combination of impairments, any non-severe impairments must still be taken into

account when determining Mellon’s residual functional capacity:

    (2) If you have more than one impairment. We will consider all of your medically
    determinable impairments of which we are aware, including your medically determinable
    impairments that are not “severe,” as explained in §§ 404.1520(c), 404.1521, and
    404.1523, when we assess your residual functional capacity. (See paragraph (e) of this
    section.)


20 C.F.R. § 404.1545

        But the analysis does not end here because in her third argument, Mellon alleges an

impairment – hip pain – which the ALJ does not find to be medically determinable at all1. A

review of the record is necessary to evaluate this conclusion.


        1
           Mellon also cites chest pain as an impairment. The ALJ did not use this term, but it is clear that most of
Mellon’s chest pain complaints result from the aftereffects of her mastectomy, and the ALJ did identify “history of
breast cancer” as an impairment.

                                                        24
       Mellon sought treatment multiple times for right hip pain back in the spring of 2012. Her

doctors acknowledged the possibility that Arimidex was causing her hip pain and eventually

directed her to temporarily stop taking it. (e.g., Doc. No. 11-18 at 21, 25, 32). Mellon was

ultimately diagnosed with a stress fracture in her right hip. (Doc. No. 11-18 at 21, 15). In June

2012, her oncologist noted improving pain in her right hip and decided to resume the Arimidex,

suggesting over the counter pain medications to control her musculoskeletal symptoms. (Doc.

No. 11-16 at 75). Mellon's hip pain is mentioned occasionally thereafter during this time period.

(See, e.g., Doc. No. 11-16 at 70, Doc. No. 11-18 at 12).

       Turning to the evidence generated after February 1, 2015, Mellon complained of trouble

with her right hip in a September 2015 visit to her oncologist. (Doc. No. 11-23 at 25). Dr. Gray

ordered a PET scan to determine whether her cancer had recurred. Id. at 28. He noted she was

tolerating her Arimidex “with some difficulty but manageable” in terms of joint pain and muscle

pain. Id. He stated Mellon formerly had osteoporosis complicated by aromatase inhibitor (i.e.,

Arimidex) use, but now her condition had improved to osteopenia. He concluded that she should

continue taking Prolia, a medication to protect her bones. Id.

       On October 12, 2015, Mellon returned to follow up on the previously-ordered scan and

stated she was feeling much better, though she still experienced hip pain and occasional chest

pain. Id. at 31. Dr. Gray noted her PET scan showed no signs of cancer, and recommended she

follow up with her primary care physician for hip and chest pain.

       In October 12, 2016, Mellon visited her oncologist for a follow-up. He noted she was

feeling “quite well” with no major problems, and she was tolerating the Arimidex “quite well.”

       On her Function Report dated January 12, 2015, Mellon stated that she suffered from a

                                                25
weak right hip due to a fracture from medicine. (Doc. No. 11-7 at 70). She wrote her right hip

affected her ability to do house and yard work. Id. at 73. She stated she had a walker, which was

prescribed by a doctor in May 2012, to keep the weight off her right hip when it starts hurting.

She also had a cane that she uses more than the walker. Id. at 76.

       There was little testimony elicited at hearing about Mellon's hip pain. The following

exchange occurred between Mellon and the ALJ:

       Q. Any side effects from those medications?
       A. You know, the Prolia shot, I don’t know. I don’t know if some of my hip pain
       could be from that. They say side effects could be. I don’t know sometimes what
       causes what, like –
       Q. Sure. Okay. Well, it looks like we need to get some updates on your treatments.
       The last records we have were from May of 2015 . . .

       Doc. 11-2 at 64.

       Neither the ALJ nor Mellon returned to the subject of Mellon's hip pain. Mellon later

mentions her treatment at the Cleveland Clinic for her hip fracture, but there is no further

discussion of her injury or any of the symptoms. Id. at 63.

        The ALJ did not list hip pain as a medically determinable impairment. A medically

determinable impairment is one “that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” Marolf v. Sullivan, 981 F.2d 976, 978 (8th Cir. 1992) (citing 42 U.S.C. § 423(d)(3),

20 C.F.R. § 404.1527(a)(1).

       On the face of the record, there are several abnormalities supported by medical evidence

that could cause Mellon's alleged hip pain. She suffered a clinically-documented stress fracture

sometime in 2012 and multiple doctors identify musculoskeletal symptoms caused by Arimidex.



                                                26
It is unclear why this evidence is insufficient to establish Mellon's right hip pain as a medically

determinable condition. The ALJ did briefly note Mellon’s improving hip pain. But she did not

explicitly discuss whether it was medically determinable or give any justification for finding it

was not. This court cannot conclude that the ALJ’s decision is supported by substantial evidence

without any insight into her rationale. Upon remand, the ALJ should make specific findings

regarding Mellon’s hip condition.

IV.    CONCLUSION

       Mellon's Motion for Summary Judgment (Doc. No. 13) is GRANTED to the extent that

it requests remand, and the Social Security Administration’s Motion for Summary Judgment

(Doc. No. 15) is DENIED. Pursuant to 42 U.S.C. § 405(g), the judgment of the Commissioner is

REVERSED and the case is REMANDED for proceedings consistent with this opinion.

       IT IS SO ORDERED.

       Dated this 5th day of December, 2019.

                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                27
